Exhibit 10.2
FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of January 17, 2014 (this
"Amendment"), modifies that certain Credit Agreement, dated as of December 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Credit Agreement"), among EMERGENT BIOSOLUTIONS
INC., a Delaware corporation (the "Borrower"), each Domestic Subsidiary of the
Borrower from time to time party thereto as a Guarantor, each lender from time
to time party thereto (collectively, the "Lenders" and individually, a
"Lender"), and BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the "Administrative Agent"), Swing Line Lender and L/C Issuer.  Capitalized
terms used herein and not defined shall have the meaning assigned to such terms
in the Credit Agreement.
RECITALS
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the terms and provisions of the Credit
Agreement, as specifically set forth in this Amendment; and
WHEREAS, the Administrative Agent and each of the undersigned Lenders are
prepared to amend the Credit Agreement on the terms, subject to the conditions
and in reliance on the representations set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual agreements
contained here, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
Section 1.                          Amendments to Credit Agreement.


(a)            Section 1.01 (Defined Terms) of the Credit Agreement is hereby
amended by inserting the following new definition in the appropriate
alphabetical order:
"Indenture" has the meaning specified in Section 7.06(g)."
(b)            Section 7.06 (Restricted Payments) of the Credit Agreement is
hereby amended and modified by (i) deleting the word "and" appearing at the end
of Section 7.06(e), (ii) deleting the period (".") from the end of Section
7.06(f) and inserting in lieu thereof "; and" and (iii) inserting the following
new subsection (g) immediately following Section 7.06(f):
"(g)            to the extent constituting a Restricted Payment, the Borrower
may make cash payments to any holder of Indebtedness permitted under Section
7.03(i) in lieu of delivering fractional shares of Qualified Stock of the
Borrower to such holder in connection with a conversion of such Indebtedness
into Equity Interests at the election of such holder pursuant to the terms of
any indenture entered into between the Borrower and the applicable trustee
(each, an "Indenture") with respect to any Indebtedness permitted under Section
7.03(i)."
(c)            Section 7.14 (Prepayments, Etc. of Indebtedness) of the Credit
Agreement is hereby amended and modified by (i) deleting the word "and"
appearing at the end of clause (b) thereof, (ii) deleting the period (".") from
the end of clause (c) thereof and inserting in lieu thereof ", and" and (iii)
inserting the following new clause (d) immediately following clause (c):
"(d) (i) the Borrower may make payments permitted under Section 7.06(g) and (ii)
the Borrower may, on or after January 20, 2017 and pursuant to the terms of the
applicable Indenture, redeem at its option any Indebtedness permitted under
Section 7.03(i) so long as (1) (x) the last reported sale price of the
Borrower's common stock has been at least 130% of the conversion price then in
effect with respect to such Indebtedness for at least 20 trading days (whether
or not consecutive) during any 30 consecutive trading day period (including the
last trading day of such period) ending on, and including, the trading day
immediately preceding the date on which the Borrower provides notice that the
conversion rights of holders of such Indebtedness will be terminated and
(y) such conversion rights have been so terminated, (2) no Default or Event of
Default shall then exist or will occur after giving effect to any payment in
respect of such redemption, and (3) in no event shall the aggregate cash
payments in respect of all such redemptions made from and after the Closing Date
(solely to the extent holders thereof shall have failed to elect to convert such
Indebtedness to common stock of the Borrower prior to such conversion rights
being terminated in accordance with the term of the applicable Indenture) exceed
ten percent (10%) of the initial aggregate principal amount of such
Indebtedness."
Section 2.                          Conditions Precedent.  This Amendment shall
become effective as of the date first written above (the "Effective Date") upon
the satisfaction of the following conditions precedent:
(a)            Documentation.  Administrative Agent shall have received all of
the following, in form and substance satisfactory to Administrative Agent:
(i)
a fully-executed and effective Amendment executed by the Borrower, the
Guarantors, the Administrative Agent and the Required Lenders; and

(ii)
such additional documents, instruments and information as Administrative Agent
may reasonably request to effect the transactions contemplated hereby.

(b)            No Default.  On the Effective Date and after giving effect to
this Amendment, no event shall have occurred and be continuing that would
constitute a Default or an Event of Default.
Section 3.                          Representations and Warranties;
Reaffirmation of Grant.  Each Loan Party hereby represents and warrants to the
Administrative Agent and the Lenders that, as of the date hereof and after
giving effect to this Amendment: (a) all representations and warranties of the
Borrower and each other Loan Party set forth in the Credit Agreement and in any
other Loan Document are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), (b) no Default or
Event of Default has occurred and is continuing, (c) the Credit Agreement and
all other Loan Documents are and remain legally valid, binding obligations of
the Loan Parties party thereto, enforceable against each such Loan Party in
accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium and other laws applicable to creditors' rights
generally and subject to general principles of equity, and (d) the provisions of
the Collateral Documents to which such Loan Party is a party are effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties a legal, valid and enforceable first priority Lien (subject only to
Liens permitted by Section 7.01 of the Credit Agreement) on all right, title and
interest of the respective Loan Parties in the Collateral described therein do
and shall continue to secure the payment of all Obligations as set forth in such
respective Collateral Documents.  Each Loan Party hereby reaffirms its grant of
a security interest in the Collateral to the Administrative Agent for the
ratable benefit of the Secured Parties, as collateral security for the prompt
and complete payment and performance when due of the Obligations.


Section 4.                          Survival of Representations and Warranties. 
All representations and warranties made in this Amendment or any other Loan
Document shall survive the execution and delivery of this Amendment, and no
investigation by the Administrative Agent or the Lenders shall affect the
representations and warranties or the right of the Administrative Agent and the
Lenders to rely upon them.


Section 5.                          Amendment as Loan Document.  This Amendment
constitutes a "Loan Document" under the Credit Agreement.  Accordingly, it shall
be an immediate Event of Default under the Credit Agreement if any
representation, warranty, certification or statement of fact made by any Loan
Party under or in connection with this Amendment shall have been incorrect or
misleading in any material respect when made or deemed made.


Section 6.                          Costs and Expenses.  The Borrower shall pay
not later than ten (10) Business Days after demand all reasonable out-of-pocket
costs and expenses of the Administrative Agent (including the reasonable fees,
charges and disbursements of counsel to the Administrative Agent) incurred in
connection with the preparation, negotiation, execution and delivery of this
Amendment, in each case, in accordance with Section 10.04 of the Credit
Agreement.


Section 7.                          Governing Law.  THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 8.                          Execution.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier (or electronic mail (including in PDF format)) shall be effective as
delivery of a manually executed counterpart of this Amendment.


Section 9.                          Limited Effect.  This Amendment relates only
to the specific matters expressly covered herein, shall not be considered to be
an amendment or waiver of any rights or remedies that the Administrative Agent
or any Lender may have under the Credit Agreement, under any other Loan Document
(except as expressly set forth herein) or under Law, and shall not be considered
to create a course of dealing or to otherwise obligate in any respect the
Administrative Agent or any Lender to execute similar or other amendments or
waivers or grant any amendments or waivers under the same or similar or other
circumstances in the future.


Section 10.                          Ratification by Guarantors.  Each of the
Guarantors acknowledges that its consent to this Amendment is not required, but
each of the undersigned nevertheless does hereby agree and consent to this
Amendment and to the documents and agreements referred to herein.  Each of the
Guarantors agrees and acknowledges that (i) notwithstanding the effectiveness of
this Amendment, such Guarantor's Guaranty shall remain in full force and effect
without modification thereto and (ii) nothing herein shall in any way limit any
of the terms or provisions of such Guarantor's Guaranty or any other Loan
Document executed by such Guarantor (as the same may be amended from time to
time), all of which are hereby ratified, confirmed and affirmed in all
respects.  Each of the Guarantors hereby agrees and acknowledges that no other
agreement, instrument, consent or document shall be required to give effect to
this Section 10.  Each of the Guarantors hereby further acknowledges that the
Borrower, the Administrative Agent and any Lender may from time to time enter
into any further amendments, modifications, terminations and/or amendments of
any provisions of the Loan Documents without notice to or consent from such
Guarantor and without affecting the validity or enforceability of such
Guarantor's Guaranty or giving rise to any reduction, limitation, impairment,
discharge or termination of such Guarantor's Guaranty.
Section 11.                          Acknowledgement and Agreement.  It is
acknowledged and agreed that the Administrative Agent, on behalf of the Lenders,
acquired by assignment on the Closing Date that certain Construction Loan
Agreement, dated as of July 29, 2011 (the "Construction Loan Agreement"), among
PNC Bank, National Association, the Borrower and Emergent Manufacturing
Operations Baltimore LLC.  The Administrative Agent, the Lenders and the
Borrower hereby acknowledge and agree that the Construction Loan Agreement and
all obligations thereunder of the Borrower and Emergent Manufacturing Operations
Baltimore LLC in its entirety shall be deemed to have been amended and restated
on the Closing Date on the terms and conditions set forth in the Credit
Agreement.  Effective as of the Closing Date, the Credit Agreement shall be
deemed to be a replacement, consolidation, amendment and restatement of the
Construction Loan Agreement (and the Credit Agreement is issued in substitution
and exchange for, and not in satisfaction of, that certain indebtedness and
outstanding thereunder) and IS NOT A NOVATION.





--------------------------------------------------------------------------------


 
 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
BORROWER:


EMERGENT BIOSOLUTIONS INC.




By:    /s/ ROBERT G. KRAMER
Name:          Robert G. Kramer
Title:            Chief Financial Officer


GUARANTORS:
EMERGENT BIODEFENSE OPERATIONS LANSING LLC


EMERGENT MANUFACTURING OPERATIONS MERIDEN LLC


EMERGENT COMMERCIAL OPERATIONS FREDERICK INC.


EMERGENT INTERNATIONAL INC.


EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG INC.


EMERGENT PRODUCT DEVELOPMENT SEATTLE, LLC


EMERGENT EUROPE INC.


EMERGENT PROTECTIVE PRODUCTS USA INC.




By:     /s/ ROBERT G. KRAMER
Name:              Robert G. Kramer
Title:                Treasurer



--------------------------------------------------------------------------------





GUARANTORS (cont'd):


EMERGENT FREDERICK LLC


EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC


EMERGENT SALES AND MARKETING US LLC




By:   /s/ ROBERT G. KRAMER
Name:              Robert G. Kramer
Title:                 Executive Manger


400 PROFESSIONAL LLC




By:    /s/ ROBERT G. KRAMER
Name:              Robert G. Kramer
Title:                 Vice President

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.






By:    /s/ ERIK M TRUETTE
Name:              Erik M Truette
Title:                 Assistant Vice President



--------------------------------------------------------------------------------



LENDERS:
BANK OF AMERICA, N.A., as a Lender, a L/C Issuer and Swing Line Lender






By:    /s/ LORI JOU EGAN
Name: Lori Jou Egan
Title:  Vice President



--------------------------------------------------------------------------------



LENDERS (cont'd):
JPMORGAN CHASE BANK, N.A.






By:     /s/ ANTHONY GALEA
Name:              Anthony Galea
Title:              Vice President



--------------------------------------------------------------------------------



LENDERS (cont'd):
PNC BANK, NATIONAL ASSOCIATION






By:     /s/ DOUGLAS T. BROWN
Name:              Douglas T. Brown
Title:              Senior Vice President





